Interim Decision #2260

MATTER OF POZZOLI
In Visa Petition Proceedings
SFR-N-12749
Decided by Regional Commissioner January 28, 1974
The fact that beneficiary's salary while in the United States will be paid by the
foreign affiliate of the petitioning company which is seeking his services does
not preclude him from establishing eligibility for classification as an intracompany transferee under section 101(a)(15)(L) of the Immigration and Nationality Act, as amended.
IN BEHLAF OF PETITIONER: Michael J. O'Connor
Attorney at Law
Patterson, Belknap & Webb
One Wall Street
New York, N. Y. 10005

This case is before the Regional Commissioner on certification
pursuant to 8 CFR 103.4. The District Director on August 13, 1973
denied the petition on the ground that beneficiary is not seeking to
enter the United States temporarily to render services to the
petitioner but rather he will continue to be employed by the
Ntitioner's subsidiary in Italy.
The petitioner is seeking the services of the beneficiary at its
corporation offices in San Jose, California, as an Operation Regearch Manager to work with its General Products Division Headquarters to establish a business plan and product strategy which
reflects the needs of the European market place.
The beneficiary is a native and citizen of Italy, presently
wsiding in Milan. He has been employed with the petitioner's
qubsidiary, International Business Machines, Italia, Milan, Italy,
Mice 1962. His present position is Operations Research Manager
of a group working on mathematical models to assist top management in making business decisions. The beneficiary's previous
employment with the petitioner's subsidiary was as a Marketing
Manager of one of the corporation's sales offices in Italy. The
beneficiary's experience has been and will be utilized in the area of
marketing computer products. The petitionary corporation has

tated in the petition that the beneficiary will continue to be paid
hv the subsidiary company in his home country.
569

Interim Decision #2260
In his decision the District Director stated:
"Section 101(a)(15)(L) of the Act describes an intracornpn
transferee as "an alien who immediately preceding the time
his application for admission into the United States has be,
employed continuously for one year by a firm or corporation
other legal entity or an affilitate or subsidiary thereof and N\
seeks to enter the United States temporarily in order to ei,n
tinue to render his services to the same employer or a sub:-.1 , 1
ary or affiliate thereof ..." The issue in this case is does t h
beneficiary qualify under this section of law and may he i
admitted to the United States to perform services for a Umh .1
States firm if his salary continues to be paid by his prev1,, , ,
foreign employer abroad.
No precedent decision exists in this matter. However, I
Immigration Act has been historically concerned with th,
source of remuneration for an alien's services. We refer speritl
tally to two decisions involving visitors for business, to \%
Matter of M—, 6 I. & N. Dec. 533, in which it was held that 1 1 ,
beneficiary was eligible under section B-1 if the actual actail
of profits remains in a foreign country, and Matter of B—
K—, 6 I. & N. Dec. 827, in which the term "business" was
meant to exclude incidental employment if the accrual of pro] )1
continued to be from abroad. Further, and more directly to I
point, Black's Law Dictionary, Revised Fourth Edition, defill.
"service" in the following manner:
"Service" and "employment" generally implies that the employer, or p ,
towhmesrvicdu,bothlsancmpethloys
person rendering the service. Ledvinka v. Home Insurance Company (u
York, 139 Md. 434, 115 A. 596, 597, 19 A.L.R. 167.

We construe the foregoing cited decisions to mean that the i s
recognizes the place where the profits will accrue or where II
services will be rendered as the source of the employee's re',
neration. Consequently, in the instant case it is construed I I,
the beneficiary will be rendering his services to IBM II .11
S.p.A. in Milan, Italy. In that it is they who are compensai
his services, it must be to them that his services are due.
A careful review of the Congressional history of this section
law, as well as a general overview of the laws of this count t
respecting the employer-employee relationship, leads us to (.,0
dude that it is the intent of section 101(aX15XL) of the Imm11 , 1
tion and Nationality Act that the employee or beneficiary 1..
actually employed in the United States. A consultation with I I
Internal Revenue Service reveals that though the benefici
would still be liable for United States income taxes in that
570

Interim Decision #2260
beneficiary will "render his services" in the United States even
if the salary is paid from a source abroad, the United States
firm is relieved of its obligation to withhold such income tax.
Further, the United States employer would be relieved of his
responsibility to withhold state and any local taxes and, in
addition, any such payments or contributions which he may
have to make under the Social Security Act or any other state
or local laws governing the security or compensation of its
employees. To hold that a source of the beneficiary's salary in
this case and similar cases is immaterial would not only be
contrary to the heretofore discussed principles regarding employee-employer relationships but would mean that this Service
would be in the position of unilaterally discharging the prospective United States employer from his responsibilities and obligations regarding his employee, to wit: the beneficiary. We cannot
conclude that it was the intent of the Congress for us to do so,
even though this section of law was enacted to facilitate the
entry of employees of multi-national or United States firms with
subsidiaries abroad.
On the basis of the foregoing discussion, it is concluded that the
beneficiary is not seeking to enter the United States temporarily to render services to International Business Machines Corporation, Monterey and Cottle Roads, San Jose, California, but
rather he will continue to be employed by IBM Italia S.p.A. in
Milan, Italy. Consequently, he is not eligible for classification as
intracompany transferee pursuant to section 101(a)(15)(L) of the
Immigration and Nationality Act and this petition must be and
is hereby denied."
In his brief the Counsel for the petitioner has argued:
"The District Director's decision did not indicate the existence of
any evidence disputing the truth of any statements made in the
Corporation's petition or that the petition failed to establish
that the beneficiary met any of the statutory requirements for
L-1 classification. Instead, the decision asserted that the beneficiary was ineligible to come to the United States in an L-1
classification because he would not be rendering services to the
Corporation so long as he continued to be paid by IBM Italia.
This conclusion was based (a) on erroneous and irrelevant
interpretations of both section 101(a)(15)(L) of the Immigration
and Nationality Act (the "Act") and the law regarding the
employer employee relationship and (b) on purported "policy"
considerations for which no support can be found or was cited in
the statute, the regulations or the statutory history.
The petition established that Mr. Pozzoli was employed continu-

571

Interim Decision #2260
ously for more than one year by IBM Italia, that he sought to
enter the United States temporarily to work in a capacity that
was both managerial and involved specialized knowledge, and
that the Corporation and IBM Italia are affiliated. It seem:,
clear, therefore, that regardless of whether he was coming to
render his services "to the same employer" (IBM Italia) or to an
"affiliate thereof" (the Corporation), he has met all of the
statutory requirements. Nevertheless, the District Director's
decision concluded:
"that the beneficiary is not seeking to enter the United States temporarily
to render services to International Business Machines Corporation, Monte
rey and Cottle Roads, San Jose, California, but rather he will continue to b.•
employed by IBM Italia S.p.A. in Milan, Italy. Consequently, he is not
eligible for classification as intracompany transferee pursuant to section
101(a)(15)(L) of the Immigration and Nationality Act and this petition must
be and is hereby denied."

This conclusion is clearly erroneous as a matter of law
because under the statute the beneficiary is eligible for an L-1
classification if he seeks to enter the United States "to render
his services" to either the Corporation or IBM Italia, and the
determination whether he is actually employed by one or the
other is not relevant.
However, assuming, arguendo, that the District Director':,
interpretation of section 101(a)(15)(L) is correct, his conclusion
to Mr. Pozzoli's employer during his assignment in the United
States is manifestly incorrect. The rule for determining whether
an individual is employed by an employer is stated in 53 Am.
Jur. 2d, Master and Servant, S. 2:
While it is said that at common law there are four elements which al
considered upon the question whether the relationship of master a11,1
servant exists—namely, the selection and engagement of the servant, tli.
payment of wages, the power of dismissal, and the power of control of th,
servant's conduct—the really essential element of the relationship is tin
right of control, that is, the right of one person, the master, to order and
control another, the servant, in the performance of work by the latter, and
the right to direct the manner in which the work shall be done. It 1
moreover, essential that the master shall have control and direction not
only of the employment to which the contract relates, but also of all of it
details and the method of performing the work.... In view of some courts, II
is also necessary that this work be performed on the business of the masts
or for his benefit.
"(In determining whether the right of control exists,) possession of eithr
power to employ or the power to discharge is regarded as very stronr
evidence of the existence of the master and servant relationship, when
the payment of wages is the least important factor. (Emphasis supplied
footnotes omitted).

In this case, the assignee was selected to come to this country

.

Interim Decision #2260
by the Corporation, not IBM Italia; he will work at the Corporation's facility in San Jose; he will be subject to the direction and
control of the Corporation's, not IBM Italia's, employees at that
location; he will be subject to dismissal by employees of the
Corporation, not of IBM Italia and the benefit from his service
will accrue to the Corporation, not to IBM Italia. The fact that
he will be paid from the IBM Italia payroll is for valid reasons,
discussed below, relating to employee benefits in his home
country and does not indicate that he is coming "to render his
services to" IBM Italia. Under these circumstances, the conclusion seems inescapable that the assignee will be employed by the
Corporation, and it should be perfectly clear that he will be
rendering his services to the Corporation, not IBM Italia."
In his brief Counsel continues on to explain the factors which
persuaded the Corporation's decision to continue the beneficiary's
pay through its foreign subsidiary:
"Most of the assignees the Corporation brings to the United
States in the L —1 classification are from the countries of
Western Europe. These countries generally have more comprehensive social security and social and health insurance benefits
than those available in this country. Unless they can retain the
maximum amount of such benefits, many employees of the
Corporation's foreign subsidiaries are reluctant to accept international assignments.
Conditions and laws differ from country to country, but it
appears that in some countries health insurance becomes unavailable for any time during which an employee is not carried
on the payroll of his employer in his home country. In others it
may be available, but the home country employer is not able to
make the appropriate deductions or contributions to the health
insurance program on behalf of the assignee unless he is on that
employer's payroll. Similarly, the employer in many countries
cannot make social security and social insurance contributions
for employees unless they are on the employer's payroll. In
some countries that permit payment by a foreign employer or
by the employee himself, the employee will actually receive
smaller benefits on account of such payments than he would
have received if the same amounts were paid by his home
country employer through payroll deductions. Furthermore, in
addition to social security, all of the Corporation's foreign
subsidiaries have pension plans for their employees, and participation in certain of these plans is only available to employees on
the home country payroll.
The loss or reduction of benefits outlined above can be so
573

Interim Decision #2260
substantial that some employees will refuse to accept international assignments unless they can be assured of retaining
maximum social security, social and health insurance and pension benefits. For many others who can make the necessary
contributions individually while on the payroll of an employer in
the United States, the administrative burden is so substantial
that they decline such assignments anyway. In addition, employees who take out long-term personal or mortgage loans
often contract to have payments deducted from their salaries
under certain conditions. It would be a great inconvenience to
such employees to have to work out other arrangements with
the lending institutions involved in order to accept a temporary
international assignment.
Thus the District Director's decision interprets a law designed
to facilitate the assignment to this country of employees of
international businesses in such a way as to make such assignments more difficult because they will be less attractive to the
individual assignees."
It is noted above that the District Director has made mention ol .
andreftohCgsinalryoftheclaw
issue in this case and came to the conclusion that the intent (d .
section10(a)5LfheActwsoavmplyeh
actually employed in the United States. To this, Counsel for the
petitioner in his brief has argued in reply:
"In addition, the reference in the decision to the intent of
Congress is without foundation. A review of the statute, applicable regulations thereunder and the relevant statutory history
(H.R. Rep. No. 851, 91st Cong., 2d Sess. (1970) and Hearings on S.
2593 Before Subcommittee No. 1 of the House Committee on th,•
Judiciary, 91st Cong., 1st Sess. (1969)) discloses no indication

whatever of any intent by Congress to require or even sugge:,
tion of requiring that an assignee should be ineligible for 1,--1
classification unless he is paid from a payroll in the United
States."
We have reviewed the statutory history cited above by Counsel
and we must concur with his conclusion. It is clear the i.vhole
purpose and intent of legislation as it related to intracompan
transferees was to facilitate transferring of key alien personnel
freely within an organization having offices in the United State::
as well as abroad.
It is our opinion that the District Director has erred in this case
by his inference that IBM Italia is a separate employer apart from ».
the petitioning corporation. The facts are that the petitionimmr.
corporation is the beneficiary's employer whether in Italy or in ti»•
United States. Therefore, it is clear to us that the petitioner, ;1
574

Interim Decision #2260
domestic corporation, in its petition is seeking to transfer the
beneficiary, to the United States to continue his employment as an
executive of the Corporation; and that such transfer is in accordance with the intent of Congress in its passage of legislation
amending the Act. The question of where the beneficiary's paycheck may originate is not a relevant factor in determining the
beneficiary's eligibility for the nonimmigrant classification sought
in the petition before us.
On the basis of all the factors in this case it is concluded that the
beneficiary is eligible for classification as an intracompany transferee pursuant to section 101(aX15XL) of the Immigration and
Nationality Act, as amended, and the petition will be granted.
ORDER: It is ordered that the petition be and is hereby
granted.

575

